 In the Matter of GEORGE J. MAZER COMTPANY, EMPLOYERandMETALPOLISHERS, BUFFERS, PLATERS AND HELPERS, INTERNATIONAL UNION,AFL, PETITIONERCase No. 91-R-1356.-Decided April 30,194,8Mr. Edward Raub, Jr.,of Indianapolis, Ind., for the Employer.Mr. Walter Bennett,of Kokomo, Ind., for the Petitioner.Mr. F. J. Donner,ofWashington, D. C., andMr. Sam Macer,ofIndianapolis, Ind., for the Intervenor.DECISIONANDORDERUpon an amended petition duly filed, hearing on this case washeld at Indianapolis, Indiana, on January 16, 1948, before MartinSacks, hearing officer.United Steelworkers of America, C. I. 0.,hereinafter referred to as the Intervenor, sought to intervene in theinstant proceeding.Because of the Intervenor's failure to complywith Sections 9 (f), (g), and (h) of the Act, the hearing officerlimited the intervention solely to a showing of whether or not Inter-venor's existing contract with the Employer is a bar to the election.We have previously held that a non-complying union which has acontract may intervene without limitation and may present evidenceon all relevant issues.'We note, however, that Intervenor's offersof proof were fully covered in testimony elicited at the hearing, andthat, therefore, the hearing officer's ruling limiting the Intervenor'sparticipation in the hearing was not prejudicial 21 SeeMatter of American Chain and Cable Company,Case No. 4-R-2752, remandedFebruary 1.7, 1948.'SeeMatter of Baldwin Locomotive Works, 76 N. I,.R B 922. Intervenor's counsellikewise moved to intervene on behalf of an individual,Donald Blackford,an employee ofthe Employer,on the ground that Blackford was a member of the unit sought herein andhad an interest in this proceeding based on the possible loss of his seniority rights if acraft were carved out of the existing plant-wide unitThe hearing officer erroneouslygranted the motion, but for seasons hereinafter stated, this action does not constituteprejudicial error.SeeMatter ofBaldwin Locomotive Works, supra;Matter of WindsorManufacturingCo, 20 N. L.R B. 301:Matter of ShellOil Co,Inc,66 N L it.B. 510;Matter of Consolidated SteelCoil).,67 N L R B 80577 N. L R.B., No. 70.425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remainder of the hearing officer's rulings made at the hearingare likewise free from prejudicial error and are hereby affirmed.Upon the entire record in this case the National Labor RelationsBoard 3 makes the following:FINDINGS OF FACT1.T]IE BUSINESS OF TILE EMPLOYERGeorge J. Mayer Company, an Indiana corporation, is engaged atits sole plant in Indianapolis, Indiana, in the manufacture of stamps,seals, name plates, and badges.During the past 12 months, the Em-ployer purchased raw materials valued in excess of $400,000, of whichapproximately 50 percent represents shipments to the plant frompoints outside the State of Indiana.During the same period, theEmployer sold finished products valued in excess of $1,400,000, ofwhich approximately 75 percent represents shipments to points out-side the State of Indiana.The Employer admits, and we find, that it is engaged in conlmer,^ewithin the meaning of the Act.11.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Steelworkers of America, herein called the Intervenor, is itlabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.111.TILE ALLEGED APPROPRIATE UNITThe Petitioner originally requested a unit composed of all metalpolishers, buffers, platers, plater's helpers, stonewell polishers, wetgrinders, inspectors, and packers,4 but excluding office, clerical andsupervisory employees.At the hearing, the Petitioner enlarged itsunit claim to include electroplaters and their helpers, sheetmetal pol-ishers, and sheetmetal grinders.Both the Employer and the Inter-venor contend that the unit sought is inappropriate, because it is not3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members[Chairman Herzog andMembers Reynolds and Houston].4The record discloses the existence of no packers to whom the Petitioner would make aclaim. GEORGE J. MAYER COMPANY427a craft unit; and because the bargaining history of the Employer'splant has always been upon a plant-wide basis.5The buffers, polishers, platers, rackers, helpers, tank operators, andinspectors, sought among others by the Petitioner for the purposes ofrepresentation, work in a partitioned area on the first floor of theEmployer's plant.Buffers and polishers, by the use of polishingagents, add luster to certain of the Employer's finished products.These employees, however, do not operate under an apprenticeshipsystem.They are hired as helpers, and trained by the Employer fora period of from 3 to 12 months, depending on the skill and aptitudeof the individual employee.The type of polishing and buffing per-formed by them is limited in scope. It is also repetitive and performedon a restricted variety of metal.Of the remaining employees in thegroup sought by the Petitioner, platers operate plating tanks, main-tain solutions and perform other tasks related thereto ; inspectorsinspect and pack work which has been buffed, polished and plated;sheetmetal grinders and polishers are for the most part buffers' help-ers; while the classification of tank operators covers employees whoare merely platers' helpers.As noted above, the Employer contends that the unit sought is notsuch a craft unit as may properly be accorded separate representationin the face of a plant-wide bargaining history.While the Board has,on occasion, held that polishers, buffers and platers may constitutean appropriate craft unit where the unit sought contains a nucleus ofcraft employees,' the unit requested in the present instance contains 34employees of whom only 13 are within the craft classifications ofbuffers, polishers anti platers.Moreover, it is apparent from the recordthat not only do a large majority of the employees in the proposedunit lack the requisite skill for craft classification but also that themajority of the employees classified as buffers, polishers, and platersare not required to exercise the skills generally attributable to em-ployees in such craft classifications.We find that the employees soughtherein are not a craft group of the type which we have customarilyfound might constitute a separate appropriate bargaining unit.Weperceive, therefore, no justification in the present instance for severing6The intervening union has represented the Employer's employees on a plant-wide basisfor the past 10 years.The polishers,buffers and platers during this period have never,prior to this proceeding, asserted any group identity.Matter of Electric Auto-Lite Company, 76 NL R B 1189, and cases cited therein. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis group of employees from the existing plant-wide unit.?Accord-ing] y, we find the proposed unit inappropriate and we shall order thatthe petition be dismissed.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of George J. Mayer Company, Indianapolis, Indiana, filedby Metal Polishers, Buffers, Platers and Helpers, International Union,AFL, be, and it hereby is, dismissed.7Matter of American Manufacturing Company,76 N L R B 647,Matter of DoverAppliance Company,76 NL. R.B 1131;see alsoMatter of General Motors Corporation,76 N L. R. B.879;Matter of Charles Eneu Johnson and Company,77N. L. R. B. 41.